Citation Nr: 0005585	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the hands.  

3.  Entitlement to service connection for degenerative joint 
disease of the elbows.  

4.  Entitlement to service connection for degenerative joint 
disease of the shoulders.  

5.  Entitlement to service connection for degenerative joint 
disease of the hips.  

6.  Entitlement to service connection for degenerative joint 
disease of the knees.  

7.  Entitlement to service connection for degenerative joint 
disease of the ankles.  

8.  Entitlement to service connection for degenerative joint 
disease of the feet.

9.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION


The veteran had active military service from September 1961 
to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February 5, 1997, and 
August 8, 1997, by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the February 1997 decision, the RO increased the rating for 
the veteran's service-connected low back disability from 0 
percent to 40 percent from November 9, 1996, and denied a 
total rating based on individual unemployability (TRIU).  In 
the August 1997 decision, the RO confirmed the denial of a 
TRIU and denied service connection for degenerative joint 
disease of the hands, elbows, shoulders, hips, knees, ankles, 
feet and cervical spine.  The veteran testified at a hearing 
at the RO on May 21, 1998, in connection with his appeal.



FINDING OF FACT

The record contains competent evidence that the veteran had a 
disorder of the cervical spine in service, that he has a 
current disability diagnosed as degenerative joint disease of 
the cervical spine, and that there is a medical nexus between 
the current disability and service


CONCLUSION OF LAW

The claim of service connection for degenerative joint 
disease of the cervical spine is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service department medical records show that in July 1966, 
the veteran was seen at a military medical facility after 
injuring his back lifting a 70-pound radio.  It was noted 
that he got better, but that the injury was aggravated by 
doing his full job again.  Examination a week after the 
injury showed taut lumbar muscles and tenderness in the 
sacroiliac areas.  The clinical impression was lumbosacral 
strain.  Heat, medications and light duty were prescribed.  
The service medical records more or less contemporaneous with 
the injury contained no reference to injury to the hands, 
shoulders, elbows, hips, knees, ankles, feet or cervical 
spine.  Subsequent service medical records contain numerous 
entries describing recurrent low back pain.

Service medical records show that in September 1969, the 
veteran was seen for a "cracking" sensation in his neck of 
one week's duration.  The cracking was relieved by turning 
his head in a certain way.  He reported an occasional 
tingling sensation in his back.  Examination of the neck 
showed no tenderness.  There was a full range of motion.  The 
veteran was seen again after X-rays were taken.  X-rays were 
normal.  Examination showed some limitation of range of 
motion of the neck in all directions.  The clinical 
impression was muscle strain.  Medication was prescribed.  
The veteran was seen again in April 1970 for snapping in the 
neck and throbbing of the entire right arm.  An examination 
showed a full range of motion and no spasm.  There was slight 
tenderness of the occiput.  There was no muscle or sensory 
abnormality of the upper extremity.  The clinical impression 
was mild recurrent strain.  Heat was prescribed.

Service medical records contain numerous reports of X-ray 
examinations performed during service.  In September 1969, 
studies of the cervical spine showed no significant 
abnormality.  

The veteran was examined in May 1981 for the purpose of 
retirement from service.  He reported a history of swollen or 
painful joints.  He reported that the painful or swollen 
joints had been diagnosed as arthritis.  Treatment was 
unknown.  Examination showed a full range of motion of the 
spine.  No other findings were recorded.

The veteran filed his original claim for VA disability 
compensation in March 1982, claiming therein that lower back 
pain had begun in July 1966.  Another disorder unrelated to 
the present appeal was also claimed.  By a rating decision of 
April 14, 1982, the RO granted service connection for 
lumbosacral strain and assigned a noncompensable rating 
effective from the day following separation from service.

In November 1996, the veteran requested an increased rating 
for service-connected low back disability.  In support 
thereof, he submitted copies of medical records dated between 
December 1992 and November 1996 from the Navy medical 
facility in Beaufort, South Carolina.  The records contain 
multiple references to degenerative joint disease of the 
cervical spine.  In August 1996, radicular symptoms 
originating in the cervical spine were reported.  

Also received were records dated in April 1995 from the 
Columbia Colleton Medical Center referring to therapy given 
for cervical radiculopathy.

The veteran testified at a hearing at the RO in May 1998.  He 
testified that during service, he had snapping and popping in 
the neck as well as pain and swelling in the joints of the 
hands and fingers.  He stated that both during and after 
service, the medication that he took for his service-
connected back disability had the effect of relieving the 
degenerative joint disease in other areas as well.  He also 
submitted a document entitled "Health Summary" in which he 
described an accident in service which occurred when he fell 
to the floor of the cockpit of a C124 cargo aircraft while 
carrying a heavy radio transmitter, causing a blow to the 
back of his head and neck as well as back pain.  He provided 
the following information pertaining to his post service 
care:

"In the time period between April 1982 
and 1992, I had been treated at 
Navcare II, family medicine clinic, in 
North Charleston, South Carolina.  In 
1992, repeated attempts to retrieve and 
transfer my records to Beaufort Navy 
Hospital proved to be futile.  The 
Navcare II facility now reports to 
Beaufort Navy Hospital that I don't exist 
and have never been treated at their 
facility.  However, I do have in my 
possession a pill bottle as evidence that 
I was there.  I have requested records 
from St. Louis on three occasions with no 
results.  On my last attempt, they 
referred me to the VA as a possible 
location of my records.  There is no 
mention of this missing record in any of 
the records the VA sent to me."

The veteran has submitted a September 1998 medical statement 
from an orthopedic surgeon who had seen the veteran on 
numerous occasions since 1992 at the Naval Hospital at 
Beaufort, South Carolina.  The report recounted the veteran's 
reported history of trauma in service and noted that there 
had been a diagnosis of arthritis in 1979 though disability 
had not developed until 1995.  He indicated that recent 
findings had shown degenerative changes in various joints, 
including the neck.  

On the basis of review of the veteran's chart, the physician 
expressed the opinion that the initial neck and low back 
trauma could be "collated" to the injury on active duty in 
1966 and that, "From the description of the type of work he 
did initially, with multiple trauma and increasing complaint, 
it is felt that this complaint initially represented trauma 
and in time resulted in degenerative joint disease which he 
relates basically to areas that have been verified as having 
been injured."  The physician admitted "that some of his 
complaints could come from degenerative change without 
specific cause."


II.  Analysis -- Degenerative Arthritis of the Cervical Spine

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
including arthritis, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).  VA regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Once the claimant's initial burden of submitting a well-
grounded claim has been met, the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom Epps v. West, 118 
S. Ct. 2348 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that the VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
by competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an incurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

The Court has held that the second and third elements of a 
well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Savage, Id.  

Where the claim involves a question of medical diagnosis or 
medical causation, lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit, 5 Vet. App 91 
(1991); see also, Tirpak v. Derwinski, 2 Vet. App 609 (1992) 
(To be well-grounded, a claim must be supported by evidence 
that suggests more than a purely speculative basis for an 
award of benefits; medical evidence is required, not just 
allegations).  

Service medical records confirm the veteran's report of 
having received injuries in July 1966 as the result of a fall 
while carrying a radio transmitter.  It cannot be determined 
whether all of the original treatment reports pertaining to 
the incident are currently on file.  In any event, though the 
documented injuries were limited to the low back, snapping 
and cracking in the neck were documented in September 1966, 
two months after the injury.  As noted, a claimant's self-
reported history of the onset of a disability is not 
competent medical evidence to render a claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In this case, 
however, the notation of neck symptoms in September 1996 
serves to partially corroborate the veteran's account, and 
the Court has held that lay testimony may constitute 
competent evidence for the purpose of describing symptoms or 
manifestations of a disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  In addition, the snapping and 
cracking of the neck reported by physicians in service are 
suggestive of the presence of some form of cervical spine 
disorder in service, regardless of its cause.  The notations 
in service medical records are sufficient to satisfy the 
element of a well-grounded claim that requires evidence of 
incurrence or aggravation of a disease or injury in service.

With respect to the other elements of a well-grounded claim, 
the post service medical record is replete with documentation 
of a current cervical spine disability diagnosed as 
degenerative joint disease.  The September 1998 statement 
from a military physician linking the current disability to 
the pathology documented in service medical records 
constitutes competent medical evidence of a nexus between the 
current disability and military service.

Consequently, the elements required to establish a well-
grounded claim for service connection for degenerative joint 
disease of the cervical spine are satisfied.  Further 
adjudication of the well-grounded claim with respect to the 
cervical spine will proceed in the manner set forth in the 
Remand portion of this decision below.


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is well 
grounded.  To this extent only, the appeal is allowed.


REMAND

Because the claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is well 
grounded, the VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although the 
record presently before the Board is sufficient to permit a 
finding that the cervical spine claim is well grounded, the 
Board, for the reasons discussed herein, will defer 
determinations regarding the well groundedness of the claims 
involving other disabilities until the efforts requested 
below to obtain additional records have been completed.

The record contains numerous references to statements by the 
veteran to the effect that after service, he had received 
medical care at a Navy medical facility in North Charleston, 
South Carolina, from 1981 to 1992 and that efforts on his 
part to obtain the records of this treatment had been 
unsuccessful.  The veteran reports that he was told that they 
had no record of his ever having been there at all but that 
he has a prescription medicine bottle given to him at that 
facility which at least in part documents his receipt of 
medical care.  There is no indication in the file that an 
official request by the VA for those records has in fact been 
made.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under § 5103(a) to 
assist claimant in completing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (a § 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  Regardless of whether a claim is well 
grounded and thus subject to the duty to assist under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), the VA is 
obligated to obtain relevant records in the possession of the 
Federal Government.  38 U.S.C.A. § 5106 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159(b) (1998) ("When information 
sufficient to identify and locate necessary evidence is of 
record, the Department of Veterans Affairs shall assist a 
claimant by requesting, directly from the source, existing 
evidence which is either in the custody of military 
authorities or maintained by another Federal agency").  See 
also Counts v. Brown, 6 Vet. App. 473 (1994); and Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  The information provided 
by the veteran regarding the existence of service department 
treatment records in North Charleston, South Carolina, is 
adequate to trigger the VA duty under 38 U.S.C.A. § 5106, 
38 C.F.R. § 3.159(b), Bell, Id, and Counts, Id.  

When the merits of the veteran's well-grounded claim for 
service connection for degenerative joint disease of the 
cervical spine are eventually reviewed, the Board will be 
required to make a determination as to the credibility and 
probative value of each item of relevant evidence in the 
record.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The September 1998 statement from the Navy Department 
orthopedic surgeon was sufficient to establish a nexus 
between current disability and service for the purpose of 
well-grounding the claim, but the question of whether this 
statement is adequate to support a grant of service 
connection has not been resolved.  The value of the opinion 
as evidence may be affected by the source of the information 
relied on.  Although the physician indicated that he had 
reviewed the veteran's "chart," it cannot be ascertained 
whether the records collectively identified as a "chart" 
include service medical records or, for that matter, any 
medical reports originating anywhere other than the Beaufort 
medical facility.  Since the report contains historical 
detail that is not found in service medical records or in any 
of the medical documents in the appellate record, the 
probable source of this information is the veteran himself.  
A further medical examination of the veteran with respect to 
the cervical spine based on review of all available 
documentation must therefore be undertaken and a 
supplementary opinion as to the nexus question should be 
obtained.

The Court has held that if the record before the Board is 
inadequate, a remand is required.  Green v. Derwinski, 1 Vet. 
App. 121 (1921).  Accordingly, the case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  



2.  Following receipt of proper 
authorization from the veteran, the RO 
should take all actions necessary to 
obtain the complete record of all 
examination and treatment provided to the 
veteran at the Navy medical facility in 
North Charleston, South Carolina, during 
the period from 1981 through 1992.  If 
the facility reports that no records are 
available, the RO should ask that the 
Beaufort facility identify any other 
locations where these records might be 
found.  All necessary followup inquiries 
should be made.

3.  The veteran should be given an 
opportunity to identify any additional 
medical providers, either Government or 
private, including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment throughout the entire period 
since service.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the providers identified by the veteran.

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to determine the 
onset of the documented degenerative 
joint disease of the cervical spine.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
mandatory that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.



On the basis of current examination 
findings, a review of the file, including 
any additional medical records obtained 
pursuant to the foregoing paragraphs, and 
any additional information obtained from 
the veteran, the examiner should respond 
to the following questions and provide a 
full statement of the basis for any 
conclusions reached:

(a) Is it as likely as not, 
more likely than not, or less 
likely than not, that the post 
service degenerative joint 
disease of the cervical spine 
is post-traumatic in origin?  

(b) Is it as likely as not, 
more likely than not, or less 
likely than not, that the post 
service degenerative joint 
disease of the cervical spine 
was present during service or 
that it is related to military 
service?

5.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
complies with the specifications set 
forth in this remand.  If all of the 
requested information has not been 
provided, the report should be returned 
to the examiner pursuant to 
38 C.F.R. § 4.2 (1999).  If this is 
necessary, the examiner should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.

6.  The RO should then conduct a review 
the issues on appeal in light of all of 
the evidence of record, including the 
material added following this remand.  
Further review of the issues involving 
parts of the body other 

than the cervical spine must include a 
determination as to whether such claims 
are well grounded.  For each claim found 
to be well grounded, the RO should make a 
further determination as to whether 
further evidentiary development, 
including a further physical examination 
of the veteran, is necessary in order to 
satisfy the statutory duty to assist.

7.  If any of the foregoing 
determinations is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be allowed a 
reasonable period of time for reply.

Thereafter, the appeal should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and comply 
with the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted as to any issue on appeal


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



